Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of claims 1-4 in the reply filed on 2/10/2022 is acknowledged. Claims 5-6 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the recitation of the limitation: “wherein . . . electrodes” on lines 3-14 is unclear, as such indefinite. For example, it is unclear what the feedback node,  one node and the other node are and how this limitation is read on the preferred embodiment. Insofar as understood, no such transistors with the connections areseen on the drawings. The description of the present invention is incomplete because the transistors do not have any structure relationship. Thus, the latch may not perform the function. The same is true for claim 3.
In claim 3, also, it is unclear what the “same position in a first position” on lines 18 is and how their gate electrode can “mutually connect” and how the recitation “the first . . . interconnect” on lines 15-22 is read on the preferred embodiment or seen on the drawings. The same is true for claim 4.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-4 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a first p-type transistor and a first n-type transistor each of which 10receives an input signal at one node and is connected to the feedback node at the other node. and a second p-type transistor and 

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842